NUMBER 13-14-00621-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                     IN RE IRMA YBARRA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Longoria
                   Memorandum Opinion Per Curiam1

        On October 24, 2014, relator Irma Ybarra filed a petition for writ of mandamus

requesting that we compel the trial court to rule on relator’s motion to transfer venue of

the underlying suit affecting the parent-child relationship to Denton County, Texas. See

TEX. FAM. CODE ANN. § 155.204(c) (West, Westlaw through 2013 3d C.S.). Relator further

sought emergency relief staying any further proceedings in the trial court pending

resolution of this original proceeding. By order issued that same day, this Court granted



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relator’s request for emergency relief and ordered the trial court proceedings to be stayed

pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”). The Court further requested that the real party in

interest, Roland Marcha, or any others whose interest would be directly affected by the

relief sought, file a response to the petition for writ of mandamus. See id. R. 52.2, 52.4,

52.8.

        On November 3, 2014, Marcha filed a response to the petition for writ of mandamus

stating, in relevant part, that he “agreed [the case] should be transferred.” This Court has

also received an order signed by the trial court on October 20, 2014, transferring the

underlying suit to Denton County, Texas.

        The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that this matter has been rendered moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if

a controversy ceases to exist between the parties at any stage of the legal proceedings.”);

State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a

controversy to be justiciable, there must be a real controversy between the parties that

will be actually resolved by the judicial relief sought). Accordingly, the Court LIFTS the

stay that was previously imposed in this cause and DISMISSES the petition for writ of

mandamus as moot. See TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

Delivered and filed the
12th day of November, 2014.




                                             2